Citation Nr: 0740871	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional VA compensation benefits for dependent children in 
the amount of $7,836.80, to include the issue of the validity 
of the creation of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty for more than 20 
years prior to her separation from service in November 1998.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2006, it was remanded to the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) for additional development and 
readjudication by the Committee on Waivers and Compromises 
(the Committee).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment that is the subject of this appeal was 
created because the appellant was in receipt of additional VA 
compensation benefits for two dependent children concurrent 
with her two children's receipt of Chapter 35 Dependents 
Educational Allowance (DEA) benefits, in the accumulated 
amount of $7,836.80.  

In a recent statement in support of the veteran's claim, her 
representative noted that a VA "Fast Letter" (Fast Letter 
07-20) was issued in September 2007 specifically addressing 
overpayments such as the instant one involving beneficiaries 
in concurrent receipt of Dependents' Educational Assistance 
(DEA) and disability compensation.  

A brief review of Fast Letter 07-20 discloses that specific 
guidance in the processing of compensation that involve DEA 
beneficiaries can be found in M21-1, Part I, 14.13.  It notes 
further that in such circumstances both the Compensation and 
Pension (C&P) and Education Services will ascertain ways to 
improve communication between the ROs and regional processing 
offices (RPOs), to reduce the risk of creating overpayments, 
and streamline procedures for processing claims and award 
adjustments to ensure these actions are taken in a timely and 
consistent manner.  It further distinguished between an 
unpreventable overpayment and a preventable overpayment.  

The veteran's representative asserted that since the 
information and directives of this Fast Letter were not 
available prior to the transfer of the veteran's claim to the 
Board, they were not taken into account by the Committee or 
the RO in the adjudication of the veteran's claim for a 
waiver.  The representative argued that the case should now 
be remanded for that purpose.  The Board concurs with this 
assessment.  Specifically, the Board finds that since the 
fault of VA is one of the factors that needs to be taken into 
consideration in a decision on waiver under the principles of 
equity and good conscience, and since Fast Letter 07-20 
suggests the potential for fault on the part of VA in the 
creation of an overpayment, the guidance contained in that 
Fast Letter could be pertinent to a waiver decision.  It is 
also conceivable that such information could be pertinent to 
the threshold issue of the validity of the overpayment.  
Since the information and directives in Fast Letter 07-20 are 
pertinent to the veteran's claim, and since it has not been 
considered by the Committee and the veteran has not submitted 
a statement waiving such consideration, it must be referred 
to the Committee for initial review.  38 C.F.R. § 19.31 
(2007). 

Secondly, at the direction of the previous remand, the 
veteran was requested to submit a current financial status 
report in an effort to assist her in her claim.  She did not 
respond to this request.  The veteran should be provided 
another opportunity to submit a financial status report.  The 
Board must emphasize to the veteran that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.

Under the circumstances, it is necessary that the case be 
remanded to the RO for the following actions:

1.  The veteran should be provided with 
another financial status report form 
(VA Form 5655) and asked to submit a 
current financial status report.  The 
veteran should be requested to include 
within the updated financial status 
report contributions made to the 
household expenses by any adults sharing 
her household, and any information that 
would substantiate that her current 
monthly expenses are for necessities.  

2.  Following an appropriate period of 
time for response, the veteran's 
challenge to the validity of the debt and 
her request for a waiver should be 
readjudicated, taking into consideration 
all evidence contained in the claims 
file, and also specifically taking into 
consideration the information and 
directives contained in VA Fast Letter 
07-20, referenced above.  If the 
overpayment is found valid and a waiver 
is denied, the reasons and bases for that 
decision should be explained, 
specifically addressing the principles of 
equity and good conscience, in accordance 
with 38 C.F.R. § 1.965(a) (2007).  If any 
benefit on appeal remains denied the 
veteran and her representative should be 
provided a supplemental statement of the 
case and be given the legally requisite 
opportunity to respond.  The claims 
folder should be returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of her claim.  No 
action by the veteran is required until she receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



